DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 4, filed 3/1/22, with respect to the objection of Claim 1 have been fully considered and are persuasive.  The objection of Claim 1 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities: “the pet toile sheet is installed” should read “the pet toilet seat is installed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 8220622).
Regarding Claim 1, Lewis teaches a pet toilet sheet cover member comprising: a frame member (pad holder 20) that is provided on a rectangular pet toilet sheet (absorbent pad 120) laid on a floor surface (bottom wall section 28) so as to cover an outer peripheral edge part of the pet toilet sheet (Figure 13); and sheet fixing members (pad attachment device 60) that are respectively provided at corner parts of the frame member (Figure 1) and fix the pet toilet sheet to the frame member, wherein the frame member includes, at each of the corner parts, a straight oblique part (pad attachment device 60) functioning as a guide for folding a corner part of the pet toilet sheet when the pet toile sheet is installed (Figure 1), and the sheet fixing members each have a body part of which one side is rotatably attached to the frame member (hinge pin 122 Figure 14A and B), and a fixing part (lip 124) that is provided on the body part and clamps and fixes the corner part of the pet toilet sheet in cooperation with the frame member (Figure 14B, and are structured to respectively fix folded corner parts of the pet toilet sheet (pad 120), by setting the oblique side part as a folding line to the frame member (Figure 14B).
Regarding Claim 5, Lewis teaches a pet toilet, comprising: the pet toilet sheet cover member according to claim 1; and a pet toilet sheet installed on the pet toilet sheet cover member (“This invention relates to a holder for an absorbent pad for liquids, and more particularly, to a reusable holder for pads that, as an example, absorb animal urine.” Col. 1 lines 6-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 1 above, and further in view of Kuiper et al. (US 9949458).
Regarding Claim 2, Lewis teaches the pet toilet cover sheet member according to claim 1.
Lewis fails to teach the pet toilet sheet cover member, wherein each of the corner parts has protruding parts that are respectively formed at two ends of the oblique side part and each protrude outward in an in-plane direction.
However, Kuiper teaches the pet toilet sheet cover member (waste disposal apparatus 10), wherein each of the corner parts has protruding parts (shown in the edited Figure 3 below) that are respectively formed at two ends of the oblique side part and each protrude outward in an in-plane direction (Figure 3).

    PNG
    media_image1.png
    459
    587
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the oblique side part of Lewis, with the protrusions of Kuiper, in order to prevent the pad from slipping out of the holder and getting waste on the floor.
Regarding Claim 6, Lewis in view of Kuiper teaches the pet toilet cover sheet member according to claim 2. Lewis further teaches a pet toilet, comprising: the pet toilet sheet cover member; and a pet toilet sheet installed on the pet toilet sheet cover member (“This invention relates to a holder for an absorbent pad for liquids, and more particularly, to a reusable holder for pads that, as an example, absorb animal urine.” Col. 1 lines 6-8).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claim 1 above, and further in view of Olivandoti (WO 0015031).
Regarding Claim 4, Lewis teaches the pet toilet cover sheet member according to claim 1. 
Lewis fails to teach the pet toilet sheet cover member, further comprising a mesh-like part which is formed in a region surrounded by the frame member and in which small openings are formed in a mesh-like shape.
However, Olivandoti teaches the pet toilet sheet cover member, further comprising a mesh-like part (flexible protective grid or mesh 40) which is formed in a region surrounded by the frame member and in which small openings are formed in a mesh-like shape (“Protective grid 40 is preferably of the same size as absorbent sheets or pads 30 and can be placed over an absorbent sheet or pad before retaining frame 20 is positioned over base member 10.” Page 10 lines 19-22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pet toilet sheet cover member of Lewis with the mesh-like part over the absorbent pad as taught by Olivandoti, in order to separate the urine and fecal matter to make for easier disposal, and prevent the pet’s feet from getting wet.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant states in the remarks in regards to the new amendments in Claim 1, “King does not describe or suggest, at least, that the frame member includes, at each of the corner parts, a straight oblique side part functioning as a guide for folding a corner part of the pet toilet sheet” and “the sheet fixing members each have a body part of which one side is rotatably attached to the frame member, and a fixing part that is provided on the body part and clamps and fixes the corner part of the pet toilet sheet in cooperation with the frame member.” These limitations are taught in the rejection above with the addition of Lewis et al. (US 8220622).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642